Citation Nr: 1533776	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities and, if so, whether service connection for cold injuries of the bilateral upper and lower extremities, to include an unspecified shoulder, is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  He died in December 2010 and the appellant is his surviving spouse.  In February 2012, the Veteran's surviving spouse was recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2014). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, the November 2007 rating decision, in part, denied service connection for PTSD.  The October 2008 rating decision, as relevant, determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities and denied service connection for cold injury of an unspecified right shoulder.  

The appellant and her daughter testified before the undersigned Veterans Law Judge at a Board video-conference hearing in October 2014.  A transcript of this proceeding has been associated with the record.  At the time of her Board hearing, the appellant submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of evidence received since the issuance of the June 2010 statement of the case.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

Relevant to the claim regarding cold injuries, the Board notes that the Veteran was previously denied service connection for cold injuries of the bilateral upper and lower extremities (claimed as bilateral hands and feet) in a final rating decision but, the current appeal, includes an initial claim for service connection for cold injury of an unspecified shoulder.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding appellants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities.  As the Board determines herein that such evidence sufficient to reopen the claim has been received, the Board has recharacterized the claim of service connection for cold injuries of the bilateral upper and lower extremities pursuant to Brokowski, Robinson, and Clemons as to include a cold injury of an unspecified shoulder.
	
Relevant to the claim for service connection for an acquired psychiatric disorder, the Board notes that service connection for PTSD was originally denied in a November 2007 rating decision; however, in December 2007, additional evidence was received.  Thereafter, such claim was readjudicated in the May 2008 rating decision on appeal in accordance with 38 C.F.R. § 3.156(b) (2014).  Therefore, the claim is reviewed on a de novo basis.  Additionally, in Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of entitlement to service connection for cold injuries of the bilateral upper and lower extremities, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final March 2007 rating decision, the RO denied service connection for cold injuries of the bilateral upper and lower extremities.

2.  Evidence added to the record since the final March 2007 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities. 


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for cold injuries of the bilateral upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for cold injuries to the bilateral upper and lower extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The appellant claims that the Veteran experienced residuals of a cold injury of the bilateral upper and lower extremities which were incurred during his military service.  While the appellant could provide no description of this injury during her October 2014 Board hearing, prior to the Veteran's death, he reported that he incurred a cold injury to the bilateral upper and lower extremities during his military service in Korea during the winter of 1954/55.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
	
By way of background, in a rating decision dated in March 2007, the RO denied service connection for cold injuries of the bilateral upper and lower extremities.  At the time of such decision, the RO considered the Veteran's service treatment records and VA treatment records dated through March 2007.  Significantly, at the time of the March 2007 rating decision, there was no medical diagnosis of a cold injury to either the bilateral upper or lower extremities.  As such, the RO denied service connection on the basis that the medical evidence of record failed to show that the disability had been clinically diagnosed.  

The Veteran was advised of such decision and his appeal rights in March 2007.  However, no further communication regarding his claim of entitlement to service connection for cold injuries was received until May 2008, when VA received his application to reopen such claim.  Therefore, the March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for cold injuries of the bilateral upper and lower extremities was received prior to the expiration of the appeal period stemming from the March 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Since the March 2007 rating decision, additional evidence consisting of VA treatment records and statements from the Veteran, his sister, and his wife have been received.  Significantly, a May 2008 VA treatment record shows a diagnosis of "neuropathy, cold injury and possible also due to low B12."  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the newly received evidence shows that the Veteran may have had a current disability related to a cold injury prior to his death in December 2010.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a cold injury (i.e., a current disability).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a cold injury of the bilateral upper and lower extremities is reopened.	


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cold injuries of the bilateral upper and lower extremities is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims of entitlement to service connection for cold injuries and an acquired psychiatric disorder so that the appellant is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The appellant is seeking service connection for the Veteran's cold injuries and acquired psychiatric disorder, which she claims are the result of his military service in Korea.  The Board finds that further development is warranted with respect to the allegation that the Veteran, in fact, served in Korea. 

In this regard, prior to his death, the Veteran reported that he served with the 752nd Battalion, 42nd Division in Korea from 1954 to 1955.  Specifically, in a September 2007 statement, the Veteran stated that he served in Korea from March through November 1954 and, in approximately June 1954, his artillery unit was involved in a mortar attack which resulted in the death of three friends from his unit, J.N., J.S., and W.W.  

The DD 214 from the Veteran's military service shows that he served from January 1954 to January 1956 but also indicates that he had no "foreign and/or sea service."  Thus, there is no confirmation that the Veteran, in fact, served in Korea as alleged.

In November 2007, the AOJ requested information from the United States Army and Joint Services Records Research Center (JSRRC) to corroborate the Veteran's claimed stressor with regard to his claim for PTSD.  It was noted that "Morning reports were already requested for this case and are unavailable.  The personnel file is fire-related."

In a November 2007 response from the JSRRC, it was noted that a September 14, 1954 unit history submitted by the 752nd Anti-Aircraft Artillery Battalion (752nd AAA Bn) was researched.  This history verified that Oakland Army Base, California, was the documented main base area location for the 752nd AAA Bn.  The history also verified that Battery D (Btry D), 752nd AAA Bn moved from Bay Farm Island, Alameda, to Fort Funston, San Francisco (California) on July 29, 1954 and occupied a site formally manned by the 740th AAA Bn.  JSRRC was unable to locate records that document the reporting unit located in Korea in June 1954 as described by the Veteran.  It was further noted that the JSRRC did not maintain the 1954 Morning Reports (MRs) submitted by the 752nd AAA Bn and that the United States Army casualty data base did not list J.N., J.S., or W.W. as casualties in 1954.  Significantly, JSRRC indicated that information containing the Veteran's assignment in Korea should be in his Official Military Personnel File (OMPF) and it was noted that a reconstruction of the Veteran's OMPF may be requested by writing to the National Personnel Records Center (NPRC), ATTN: Reconstruction Branch, 9700 Page Avenue, St. Louis, MO 63132.  It was noted that all pertinent military information should be included with the request.  

Unfortunately, it appears that the AOJ has not yet requested reconstruction of the Veteran's OMPF through the NPRC Reconstruction Branch as was recommended by the JSRRC.  Therefore, the Board finds that a remand is necessary in order for the AOJ to make such a request. 

Furthermore, the appellant should be invited to submit any additional evidence corroborating the Veteran's alleged service in Korea.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant an opportunity to submit additional evidence corroborating the Veteran's alleged service in Korea.  

2.  Send a request to the NPRC, ATTN: Reconstruction Branch, 9700 Page Avenue, St. Louis, MO 63132 to determine whether the Veteran's OMPF can be reconstructed and if so, whether the claimed PTSD stressors and/or cold exposure in Korea can be independently verified.  

If the search for corroborating records leads to negative results, the AOJ should notify the appellant and afford her the opportunity to respond.  The AOJ should also follow up on any additional action suggested by the NPRC.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


